NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              EMILY S., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, G.J., Appellees.

                              No. 1 CA-JV 16-0284
                                FILED 3-23-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD511276
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee

Clark Jones, Mesa
Counsel for Appellant
                            EMILY S. v. DCS, G.J.
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Chief Judge Michael J. Brown and Judge Patricia A. Orozco joined.1


T H U M M A, Judge:

¶1             Emily S. (Mother) appeals the superior court’s order
terminating her parental rights to her son G.J., arguing the evidence does
not support termination based on 15-months time-in-care and that
termination was not in the best interests of G.J. Because Mother has shown
no error, the order is affirmed.

                 FACTS2 AND PROCEDURAL HISTORY

¶2           G.J. was born in March 2011. In August 2013, the Department
of Child Safety (DCS) took G.J. into care when the child was found
wandering alone on a busy Mesa street. The police later located Mother and
her boyfriend in a nearby hotel, who were sleeping after using heroin.
Mother was charged criminally, later pled guilty to felony child abuse and
in February 2014 was placed on probation for 10 years.

¶3           DCS filed a dependency petition, alleging G.J. was dependent
as to Mother based on her substance abuse (noting “a twenty year history
of methamphetamine abuse”), neglect and mental health issues. In October
2013, G.J. was found dependent as to Mother, and the court adopted
concurrent case plans of family reunification and severance and adoption.
DCS provided Mother with various services, including a psychological
evaluation, substance abuse assessment and treatment, substance abuse




1The Honorable Patricia A. Orozco, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.

2This court views the evidence in a light most favorable to sustaining the
superior court’s findings. See Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz.
205, 207 ¶ 2 (App. 2008).



                                       2
                           EMILY S. v. DCS, G.J.
                           Decision of the Court

testing, individual and group counseling, mental health services, parent-
aide services, domestic violence and parenting classes.

¶4            Mother initially did not participate in services. Although she
participated in treatment for more than a week “at a sober living home,”
she then left the program. In 2014, her participation improved such that,
when she gave birth to another child in April, DCS did not remove the baby
from Mother’s care. In June 2014, however, Mother tested positive for
methamphetamine, she admitted using methamphetamine and the baby
was removed from her care. Mother also did not consistently participate in
drug testing. G.J., who has developmental delays and unique needs,
received services during this time and struggled in various placements,
expressing violent and aggressive behavior and using profanity after he
was removed from Mother’s care.

¶5              In August 2014, given Mother’s lack of progress, the superior
court changed the case plan to severance and adoption. DCS sought to
terminate Mother’s parental rights to G.J. on five statutory grounds: (1)
substance abuse; (2) nine-months time-in-care; (3) 15-months time-in-care;
(4) felony conviction proving her unfitness to have future custody and
control of G.J. and (5) neglect. See Ariz. Rev. Stat. (A.R.S.) §§ 8-533(B)(2),
(B)(3), (B)(4), (B)(8)(a) and (B)(8)(c) (2017).3 At a two-day severance
adjudication, the court heard testimony from six witnesses (including
Mother), received dozens of exhibits and heard closing arguments. After
taking the matter under advisement, in a July 2016 ruling, the court granted
DCS’ motion to terminate, finding DCS proved by clear and convincing
evidence the statutory grounds of 15-months time-in-care; felony
conviction and neglect (but not substance abuse or nine-months time-in-
care) and proved by a preponderance of the evidence that termination was
in G.J.’s best interests.4

¶6           This court has jurisdiction over Mother’s timely appeal
pursuant to Article 6, Section, 9, of the Arizona Constitution, A.R.S. §§ 8-
235(A), 12-2101(A) and 12-120.21(A) and Ariz. R.P. Juv. Ct. 103-04.




3Absent material revisions after the relevant dates, statutes cited to refer to
the current version unless otherwise indicated.

4 Although the superior court also terminated the parental rights of G.J.’s
father, he is not a party to this appeal.


                                      3
                             EMILY S. v. DCS, G.J.
                             Decision of the Court

                                 DISCUSSION

¶7             As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court
“is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts,” this court will affirm
an order terminating parental rights as long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citation omitted).

¶8              On appeal, Mother claims the superior court abused its
discretion in finding DCS proved the statutory ground of 15-months time-
in-care and that termination was in G.J.’s best interests. Mother does not,
however, challenge the finding that severance was warranted based on the
statutory ground of felony conviction and neglect. By failing to challenge
those findings, Mother has waived any argument she may have had
regarding those independent grounds supporting the termination decision.
See Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231 ¶14 n.6 (App. 2011)
(failure to develop argument on appeal usually results in abandonment and
waiver of issue). And as DCS correctly asserts, only one statutory ground
for severance is required. See A.R.S. § 8-533(B) (requiring “[e]vidence
sufficient to justify the termination of the parent-child relationship” of “any
one of the” statutory grounds enumerated). Accordingly, the court’s
severance order, based on the statutory grounds of felony conviction and
neglect, stands. See Crystal E. v. DCS, 1 CA- JV 16-0236, 2017 WL 897343, at
*2 ¶7 (Ariz. App. Mar. 7, 2017).

¶9              Turning to the best interests finding, “Mother argues that
DCS failed to prove by a preponderance of the evidence that [G.J.] would
accrue an affirmative benefit from her parental rights being severed or be
harmed by continuing the relationship.” Mother argues no adoptive
placement had been identified for G.J. and his behavioral issues had caused
him to be in several placements. As Mother notes, the best interests
assessment focuses on “how the child would benefit from a severance or be
harmed by the continuation of the relationship.” Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 50 ¶ 19 (App. 2004) (citation omitted).

¶10            Contrary to Mother’s argument, the DCS supervisor properly
could testify, and the superior court properly could rely on such testimony,


                                        4
                           EMILY S. v. DCS, G.J.
                           Decision of the Court

that G.J. “is a neat kid” who needs stability, “[a]bsolutely” is adoptable and
is in a therapeutic stable placement where he has been for about 18 months.
And the court properly credited expert testimony that G.J.’s behaviors had
improved since being taken into care and that his continuing need for
various therapies is based on trauma experienced in Mother’s care. On this
record, Mother has not shown that the evidence was insufficient to support
the court’s finding that severance was in the G.J.’s best interests. See Mary
Lou C., 207 Ariz. at 50 ¶ 21.

                               CONCLUSION

¶11             The superior court’s order terminating Mother’s parental
rights to G.J. is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        5